DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, 14-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang Kyung Mi (KR 2020140002035).
In regards to claim 1, Mi teaches a tread cover (100) for use with a vehicle wheel (200), the wheel having a rim (210) coupled to a hub, a tire tread carried by the rim, and an opening between the hub and the rim, the tread cover comprising: a flexible body (10) having a shape configured to cover a portion of the tire tread; and an attachment portion (30) configured to be (a) inserted into the opening of the wheel and (b) engaged with the rim within the opening to hold the flexible body against the portion of the tire tread (e.g.; see Figs. 4 and 5).
In regards to claim 5, Mi teaches the flexible body has a first edge and a second edge opposite the first edge (i.e.; opposing edges corresponding to 11); the first edge folds over a first sidewall of the tread; and the second edge folds over a second sidewall of the tread opposite the first sidewall (e.g.; see Fig. 5).
In regards to claim 6, Mi teaches the attachment portion (30) is a first attachment portion (31); the first attachment portion is adjacent the first edge; and the tread cover further comprises a second attachment portion (32) adjacent the second edge, wherein the second attachment portion inserts into the opening of the wheel and attaches to the first attachment portion.
In regards to claim 7, Mi teaches the flexible body (10) is configured to at least partially conform to a shape defined by the tire tread when the attachment portion holds the flexible body against the tire tread (e.g.; see Figs. 4 and 5).
In regards to claim 8, Mi teaches the attachment portion (30) is configured to conform to a shape defined by a portion of the rim (210) when the attachment portion holds the flexible body against the tire tread (e.g.; see Fig. 4).
In regards to claim 9, Mi teaches the flexible body (10) is configured to at least partially conform to a shape defined by the portion of the tire tread and a portion of the rim (210) when the attachment portion holds the flexible body against the tire tread (e.g.; see Figs. 4 and 5).
In regards to claim 10, Mi teaches a tread cover assembly (100) for use with a wheel (200), the wheel having a rim (210) carrying a tire tread and coupled to a hub by a plurality of spokes, the plurality of spokes including a first spoke and a second spoke adjacent the first spoke, wherein the tread cover assembly comprises: a flexible cover including a body portion (10) and an attachment portion (32) extending from the body portion, wherein the body portion is configured to cover a portion of the tire tread, and the attachment portion is configured to be inserted between the first and second spokes (e.g.; see Figs. 4 and 5); and an attachment feature (31) configured to releasably engage the attachment and body portions when (a) the body portion is positioned over the portion of the tread and (b) the attachment portion is inserted between the first and second spokes.
In regards to claim 11, Mi teaches the flexible cover comprises a sheet (10) of flexible material.
In regard to claim 14, Mi teaches the body portion includes: a base region configured to cover an exterior surface of the tire tread; and a flap region (11) extending from the base region and configured to cover a sidewall of the tire tread.
In regards to claim 15, Mi teaches the base region has a generally rectangular shape (i.e.; the center region of 10), and the flap region has a generally triangular shape (i.e.; when folded at the corner in Fig. 1).
In regards to claim 16, Mi teaches the attachment portion is a first attachment portion; and the flexible cover further includes a second attachment portion (32) extending from the body portion (i.e.; one on each end).
In regards to claim 17, Mi teaches the second attachment portion (32) is configured to insert between the first and second spokes.
In regards to claim 18, Mi teaches the plurality of spokes includes a third spoke adjacent the second spoke; and the second attachment portion (32) is configured to insert between the second and third spokes (e.g.; see Fig. 3).
In regards to claim 19, Mi teaches  the plurality of spokes includes third and fourth spokes separated from the first and second spokes along the rim (210) by at least one intermediary spoke; and the second attachment portion (32) is configured to insert between the third and fourth spokes (e.g.; see Fig. 3).
In regards to claim 20, Mi teaches a bicycle wheel assembly, comprising: a wheel (200) having a hub, a plurality of spokes extending radially outward from the hub, a rim (210) attached to the spokes, and a tire tread carried by the rim; and a tread cover (100) including a body portion (10) configured to engage a portion of the tire tread.
In regards to claim 21, Mi teaches the body portion (10) is a flat body portion (i.e.; when laid flat), and wherein the tread cover further includes: an attachment portion (32) extending from the body portion and configured to be inserted between individual spokes of the plurality spokes, and one or more attachment features (31) configured to releasably engage the attachment portion with the body portion.
In regards to claim 22, Mi teaches the one or more attachment features includes a button snap (31; see Page 5, 2nd and 4th paragraphs).
In regards to claim 24, Mi teaches the body portion (10) includes opposing walls configured to clamp the body portion onto at least one of the tire tread and the hub (e.g.; see Fig. 4).
In regards to claim 25, Mi teaches the body portion (10) is formed from a memory material (e.g.; elastic; see Abstract).
In regards to claim 26, Mi teaches the body portion (10) has a “c” shape or a “u” shape (i.e.; when covering the wheel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Kyung Mi (KR 2020140002035) in view of Blackmore (US Pat. No. 4,063,647).
In regards to claims 2-4, Mi does not particularly teach the flexible body is configured to cover no more than one fourth of the exterior surface of the tire tread extending along the circumference of the tire tread (claim 2); the flexible body is configured to cover no more than one eighth of the exterior surface extending along the circumference (claim 3); and the flexible body is configured to cover no more than one sixteenth of the exterior surface extending along the circumference (claim 4).
Blackmore teaches a tread cover (10) having a flexible body that covers a relatively small fraction of the exterior surface of the tire tread extending along the circumference of the tire tread as illustrated in figure 5.  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In this case, changing the dimensions would result in a predictable result of covering less of the tread.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mi’s tread cover such that the flexible body is configured to cover no more than one fourth of the exterior surface of the tire tread extending along the circumference of the tire tread (claim 2); the flexible body is configured to cover no more than one eighth of the exterior surface extending along the circumference (claim 3); and the flexible body is configured to cover no more than one sixteenth of the exterior surface extending along the circumference (claim 4).  The motivation would have been for the purpose of providing a tread cover that is positionable on a vertical surface to store the bicycle along a wall as taught by Blackmore (see Fig. 5).
In regards to claim 13, Mi doesn’t teach the flexible cover comprises molded plastic.  Blackmore teaches a flexible cover (10) (Col 1, Lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mi’s flexible cover to comprise molded plastic.  The motivation would have been for the purpose of providing a mountable holder for storing bicycles as taught by Blackmore (Col 1, Lines 23-24). 
In regards to claim 27, Mi doesn’t teach the body portion includes opposing walls configured to clamp the body portion onto at least one of the tire tread and the hub without an attachment portion and without a fastener.
Blackmore teaches a tread cover (10) with a body portion including opposing walls (12a, 14a) configured to clamp the body portion onto at least one of the tire tread and the hub without an attachment portion and without a fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mi’s tread cover such that the body portion includes opposing walls configured to clamp the body portion onto at least one of the tire tread and the hub without an attachment portion and without a fastener.  The motivation would have been for the purpose of providing a tread cover that is positionable on a vertical surface to store the bicycle along a wall as taught by Blackmore (see Fig. 5).
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Kyung Mi (KR 2020140002035) in view of Ragon (US Pat. No. 2,426,974).
In regards to claim 12, Mi does not teach the flexible cover comprises leather.  Ragon teaches a flexible tread cover comprising leather (Col 1, Lines 38-40).  Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mi’s flexible cover to comprise leather as taught by Ragon.  The motivation would have been for the purpose of choosing a durable and traditionally aesthetic material.
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang Kyung Mi (KR 2020140002035) in view of Subbaraman et al. (US Pub. No. 2013/0180936 A1).
In regards to claim 23, Mi does not teach the one or more attachment features includes a magnetic feature.  Subbaraman teaches a cover (945) with a magnetic attachment feature (Para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mi’s one or more attachment features to include a magnetic feature.  The motivation would have been for the purpose of using various types of fasteners as taught by Subbaraman (Para 0048) and Mi (Page 5, Paragraph 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional wheel covers and related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631